DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 3, line 1: “claim 1” should be corrected to - -claim 2- -, there is no support found in claim 1 for the limitations in claim 3; 
Claim 13, line 1: “claim 11” should be corrected to - -claim 12- -, there is no support found in claim 1 for the limitations in claim 3; 
Claim 17, line 3: “the second” should be corrected to - -second- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 11, 17, 21, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2016/0276782).
Regarding claim 1: Chang teaches a partition 5 of an electrical connector (Fig. 3) comprising: a body 52 having two outer sides (e.g. left and right of body 52; Fig. 10), wherein the outer sides are opposite to each other (see Fig. 9); and two extensions (at 51; Fig. 9) respectively connected to the outer sides of the body (see Fig. 9), each of the extensions having a first bent leg (e.g. portion located at 51; Fig 10); a second bent leg (e.g. portion located at 51; Fig 9) stacked on the first bent leg (see Figs. 9-10 and Para. 0039); and an axis (e.g. axis extending between overlapping sections) between the first bent leg and the second bent leg (Figs. 9-10), wherein each of the extensions is bent along the axis to stack the second bent leg on the first bent leg (see Figs. 9-10 and Para. 0039).  
Regarding claim 9: Chang teaches all the limitations of claim 9 and further teaches wherein the partition 5 is made by stamping (e.g. current claim set is directed towards a product, not a process, further stamping is a common method of manufacturing sheet metal and further taught in Para. 0007).  
Regarding claim 11: Chang teaches an electrical connector (Fig. 3) comprising: a casing 4; a partition 5 disposed in the casing 4 (Fig. 3) and having a body 52 having two outer sides (e.g. left and right of body 52; Fig. 10), wherein the outer sides are opposite to each other (see Fig. 10); a first surface (at 52; Fig. 10); and a second surface (at 52; Fig. 9); and two extensions (at 51; Figs. 9-10) respectively connected to the outer sides of the body (Figs. 9-10), each of the extensions having a first bent leg (e.g. portion located at 51; Fig 10); a second bent leg (e.g. portion located at 51; Fig 9) stacked on the first bent leg (see Figs. 9-10); and an axis (e.g. axis extending between overlapping sections) between the first bent leg and the second bent leg (Figs. 9-10), wherein each of the extensions is bent along the axis to stack the second bent leg on the first bent leg (Figs. 9-10); a first terminal assembly 2 disposed separately on the first surface (Fig. 6); a second terminal assembly 3 disposed separately on the second surface (Fig. 6); and an insulation 1 partly encapsulates the partition 5 (Fig. 3), the first terminal assembly 2 and the second terminal assembly 3 and having an insulation part of tongue (see Fig. 2), wherein part of the extensions 51 are exposed from the insulation part of tongue (see Fig. 2); and a terminal seat 21, 31 (Fig. 3).  
Regarding claim 17: Chang teaches all the limitations of claim 11 and further teaches wherein the insulation 1 further has an EMI shielding area 53; and second protruding parts (e.g. downward legs of 41; Fig. 3) extend toward the EMI shielding (see Fig. 3).  
Regarding claim 19: Chang teaches all the limitations of claim 11 and further teaches wherein the partition 5 is made by stamping (e.g. current claim set is directed towards a product, not a process, further stamping is a common method of manufacturing sheet metal and further taught in Para. 0007).  
Regarding claim 21: Chang teaches all the limitations of claim 11 and further teaches wherein the body 52 of the partition is thinner than the first terminal assembly 2 and the second terminal assembly 3 (e.g. the body of the partition is sheet like and thinner than the body portions of the first and second terminal assemblies; see Fig. 6); and the extensions of the partition 51 are thicker than the first terminal assembly and the second terminal assembly (e.g. thicker than the terminals 21, 31; see Fig. 6).  
Regarding claim 23: Chang teaches all the limitations of claim 11 and further teaches wherein the body 52 of the partition 5 is thicker than the first terminal assembly and the second terminal assembly (e.g. the body 52, along with plates 53 are thicker than the terminals of the first and second terminal assembly; see Fig. 3).  










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0276782), in view of Barth (US 2016/0181729).
Regarding claim 5: Chang teaches all the limitations of claim 1.
	Chang does not explicitly teach wherein each of the first bent legs further has a buttonhole formed near the corresponding outer side of the body; and each of the second bent legs further has a button corresponding to and engaging with the buttonhole of a corresponding one of the first bent legs.  
	Barth teaches each of first portion 155 has a buttonhole 150; and each of the second portion 105 has a button 100 corresponding to and engaging with the buttonhole (see Fig. 3).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with each of the first bent legs further has a buttonhole formed near the corresponding outer side of the body; and each of the second bent legs further has a button corresponding to and engaging with the buttonhole of a corresponding one of the first bent legs as taught by Barth into the partition of Chang in order to achieve the advantage of engaging and holding two portions together.
Regarding claim 15: Rejected for substantially the same reasons as claim 5.


Allowable Subject Matter
Claims 2-4, 6-8, 10, 12-14, 16, 18, 20, 22, 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, focusing on connectors having a middle shielding sheet with bent overlapping sides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833